Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 10 April 1810
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            Mon très respectable Ami,
            Paris 
                        10 Avril 1810.
          
          J’ai cru vous devoir, et aussi à votre Pays, des Rèflexions et des Observations assez étendues Sur le parti que prennent votre Gouvernement et vos Concitoyens d’élever, S’ils le peuvent, assez de manufactures pour Se rendre entierement indépendans de l’Europe; et Sur le changement total qui doit en resulter dans le Systême de vos Finances
          Je n’ai pu encore terminer ce travail. Je Suis accablé par celui qu’exigent l’organisation et la direction des Secours qu’il faut donner dans leur domicile à cent dix Sept mille indigens dispersés Sur l’immense surface de Paris, et dont je n’ai pu refuser de me charger, au moins jusqu’à ce que l’opération fût ordonnée de maniere à pouvoir être facilement suivie.
          Le Capitaine Fenwick a êté si pressé de partir, aussitôt que Sa Frégate est arrivée au Havre, qu’il ne m’en a point averti comme il me l’avait promis.—Mr Ronaldson part demain matin.
          quand je passerais la nuit entiere à continuer la longue Lettre que j’ai commencé à vous écrire et qui est à peine à moitié, je ne serais pas Sûr de l’avoir achevée avant que Mr Ronaldson eut quitté Paris: et j’aurais extrêmement à craindre dans cette précipitation à traiter des questions Si délicates, d’oublier plusieurs choses importantes
          Vous recevrez donc ma dissertation plus tard que je ne voudrais, et par une autre occasion
          
            Ne doutez pas plus de mon Zêle que de mon inviolable et respectueux attachement
            
                     
                  DuPont (de nemours)
          
         
          Editors’ Translation
          
            
              My very respectable Friend,
              Paris 
                        10 April 1810.
            
            I believe that I owe you and your country some rather extended reflections and observations on the decision that your government and countrymen are about to take to establish, if they can, enough factories to become completely independent from Europe; and on the wholesale changes to your financial system that must result from this decision.
            I have not yet been able to finish this work. I am overwhelmed by the labor required to organize and manage the distribution of aid to the residences of seven thousand native Parisians dispersed throughout that large city. This is a duty I could not refuse to take on, at least until the operation is ordered in such a way as to be easily attended to.
            Captain Fenwick was in such a hurry to leave, as soon as his frigate arrived at Le Havre, that he did not inform me of his departure as promised. Mr. Ronaldson leaves tomorrow morning.
            Even if I spent the entire night writing you the long letter that I have started and which is barely half done, I would not be sure to have finished it before Mr. Ronaldson leaves Paris: and I would fear greatly that in my haste to treat such delicate topics, I would forget several important things.
            Therefore, you will receive my dissertation later than I would like, and by some other means.
            
              Do not doubt my enthusiasm or my inviolable and respectful attachment
              
                     
                     DuPont (de nemours)
            
          
         